Exhibit 10.2

 

[ex_001.jpg]

 

January 24, 2017

 

STRICTLY CONFIDENTIAL

 

Jeffrey Bacha 

Chairman & CEO

DelMar Pharmaceuticals, Inc.

Suite 720 - 999 West Broadway

Vancouver, British Columbia

Canada V5Z 1K5

 

Dear Mr. Bacha:

 

This letter agreement (this “Agreement”) constitutes the agreement between
DelMar Pharmaceuticals, Inc. (the “Company”) and H.C. Wainwright & Co., LLC
(“Wainwright”) that Wainwright shall serve as the exclusive agent, advisor or
underwriter in an offering (the “Offering”) of securities of the Company
(“Securities”) during the Term (as defined below) of this Agreement. The terms
of the Offering and the Securities issued in connection therewith shall be
mutually agreed upon by the Company and Wainwright and nothing herein implies
that Wainwright would have the power or authority to bind the Company and
nothing herein implies that the Company shall have an obligation to issue any
Securities. It is understood that Wainwright’s assistance in the Offering will
be subject to the satisfactory completion of such investigation and inquiry into
the affairs of the Company as Wainwright deems appropriate under the
circumstances and to the receipt of all internal approvals of Wainwright in
connection with the transaction. The Company expressly acknowledges and agrees
that Wainwright’s involvement in the Offering is strictly on a reasonable best
efforts basis and that the consummation of an Offering will be subject to, among
other things, market conditions. The execution of this Agreement does not
constitute a commitment by Wainwright to purchase the Securities and does not
ensure a successful Offering of the Securities or the success of Wainwright with
respect to securing any other financing on behalf of the Company. Wainwright may
retain other brokers, dealers, agents or underwriters on its behalf in
connection with an Offering. Notwithstanding the foregoing, Wainwright’s
exclusivity shall not apply to an offering of the Company’s securities in a
transaction structured solely by certain current shareholders of the Company
with whom the Company had commenced negotiations with (the “Company Investors”)
prior to the date of this Agreement, the identity of which will be disclosed by
e-mail to Wainwright prior to the execution of this Agreement (the “Alternate
Transaction”); provided, that Wainwright shall be entitled to participate in
such Alternate Transaction. It is hereby acknowledged that the Company Investors
shall not include any institutional investors. Wainwright hereby agrees with the
Company that it shall not commence with the marketing of the Offering, including
any outreach to potential investors, until such time as the Company approves the
commencement of such activities.

 

A.           Compensation; Reimbursement. At the closing of the Offering (each,
a “Closing”), the Company shall compensate Wainwright as follows:

 

1.           Cash Fee. The Company shall pay to Wainwright a cash fee, or as to
an underwritten Offering an underwriter discount, equal to 7% of the aggregate
gross proceeds raised in the Offering; provided, however, that Wainwright shall
not be entitled to a cash fee raised from the Company Investors solely in the
Alternate Transaction.

 

 

 

 

430 Park Avenue | New York, New York 10022 | 212.356.0500 | www.hcwco.com
Member: FINRA/SIPC

 



 

 

 

2.           Warrant Coverage. The Company shall issue to Wainwright or its
designees at each Closing, warrants (the “Wainwright Warrants”) to purchase that
number of shares of common stock of the Company equal to 5% of the aggregate
number of shares of common stock placed in each Offering (if the Securities are
convertible or include a “greenshoe” or “additional investment” option
component, such shares of common stock underlying such Securities or options,
but not with respect to any shares of common stock issuable upon exercise of
warrants issued in the Offering). If the Securities included in the Offering are
non-convertible, the Wainwright Warrants shall be determined by dividing the
gross proceeds raised in such Offering divided by the then market price of the
common stock. The Wainwright Warrants shall have the same terms as the warrants
issued to investors in the Offering. If no warrants are issued to investors in
an Offering, the Wainwright Warrants shall be in a customary form reasonably
acceptable to Wainwright, have a term of 5 years and an exercise price equal to
110% of the then market price of the common stock.

 

3.           Expense Allowance. Out of the proceeds of the first Closing, the
Company also agrees to pay Wainwright $10,000 for expenses of Wainwright in
connection with marketing the transaction (i.e., road show expenses, background
checks, tombstones, etc.) and (b) $35,000 non-accountable expenses
(provided, however, that such reimbursement amount in no way limits or impairs
the indemnification and contribution provisions of this Agreement). In addition,
Wainwright will be entitled to a management fee of 1.25% of the gross proceeds
raised in an Alternate Transaction solely with respect to funds raised from the
Company Investors; provided that Wainwright and/or its principals invest at
least $1.0 million in such transaction.

 

4.           Tail Fee. Wainwright shall be entitled to compensation under
clauses (1) and (2) hereunder, calculated in the manner set forth therein, with
respect to any public or private offering or other financing or capital-raising
transaction of any kind (“Tail Financing”) to the extent that such financing or
capital is provided to the Company by investors whom Wainwright had introduced,
directly or indirectly (other than the Company Investors), to the Company during
Term, if such Tail Financing is consummated at any time within the 9-month
period following the expiration or termination of this Agreement.

 

5.           Right of First Refusal. Provided that (a) at least $4.0 million of
gross proceeds are raised in the Offering, but not including an Alternate
Transaction, if within the 6-month period following consummation of the Offering
(extended to 9-month period if Wainwright and/or its principals invest at least
$1.0 million in the Offering) or (b) Wainwright and/or its principals invest at
least $1.0 million in the Alternate Transaction, if within the 9-month period
following the consummation of the Alternate Transaction, the Company or any of
its subsidiaries (i) decides to finance or refinance any indebtedness using a
manager or agent, Wainwright (or any affiliate designated by Wainwright) shall
have the right to act as co-lead manager, co-lead placement agent or co-lead
agent with respect to such financing or refinancing with economics of no less
than 50%; or (ii) decides to raise funds by means of a public offering or a
private placement of equity or debt securities using an underwriter or placement
agent, Wainwright (or any affiliate designated by Wainwright) shall have the
right to act as co-lead underwriter or co-lead placement agent for such
financing with economics of no less than 50%; provided, however, that in the
case of (i) or (ii) above, if Wainwright and/or its principals invest at least
$1.0 million in the Offering and/or the Alternate Transaction, Wainwright will
have the right to act as lead manager, lead placement agent, lead agent or lead
underwriter, as applicable, with 100% of the economics during the 9-month
period. The Company shall give Wainwright at least five (5) days-notice and if
Wainwright or one of its affiliates decides to accept any such engagement within
three (3) days of receipt of such notice, the agreement governing such
engagement will contain, among other things, provisions for customary fees for
transactions of similar size and nature and the provisions of this Agreement,
including indemnification, which are appropriate to such a transaction.

 



 2 

 

 

B.           Term and Termination of Engagement; Exclusivity. The term of
Wainwright’s exclusive engagement will begin on the date hereof and end 30 days
after the date hereof (the “Term”). Notwithstanding anything to the contrary
contained herein, the Company agrees that the provisions relating to the payment
of fees, reimbursement of expenses, indemnification and contribution,
confidentiality, conflicts, independent contractor and waiver of the right to
trial by jury will survive any termination of this Agreement. Except with
respect to the Alternative Transaction, during Wainwright’s engagement
hereunder: (i) the Company will not, and will not permit its representatives to,
other than in coordination with Wainwright, contact or solicit institutions,
corporations or other entities or individuals as potential purchasers of the
Securities and (ii) the Company will not pursue any financing transaction which
would be in lieu of a Offering. Furthermore, except with respect to the Company
Investors, the Company agrees that during Wainwright’s engagement hereunder, all
inquiries, whether direct or indirect, from prospective investors will be
referred to Wainwright and will be deemed to have been contacted by Wainwright
in connection with the Offering.

 

C.           Information; Reliance. The Company shall furnish, or cause to be
furnished, to Wainwright all information requested by Wainwright for the purpose
of rendering services hereunder and conducting due diligence (all such
information being the “Information”). In addition, the Company agrees to make
available to Wainwright upon request from time to time the officers, directors,
accountants, counsel and other advisors of the Company. The Company recognizes
and confirms that Wainwright (a) will use and rely on the Information, including
any documents provided to investors in the Offering (the “Offering Documents”
which shall include any Purchase Agreements (as defined below)), and on
information available from generally recognized public sources in performing the
services contemplated by this Agreement without having independently verified
the same; (b) does not assume responsibility for the accuracy or completeness of
the Offering Documents or the Information and such other information; and (c)
will not make an appraisal of any of the assets or liabilities of the Company.
Upon reasonable request, the Company will meet with Wainwright or its
representatives to discuss all information relevant for disclosure in the
Offering Documents and will cooperate in any investigation undertaken by
Wainwright thereof, including any document included or incorporated by reference
therein. At the closing of the Offering, at the request of Wainwright, the
Company shall deliver such legal letters (including, negative assurance letter
in connection with an Offering that is deemed a public offering), comfort
letters and officers’ and secretary certificates, all in form and substance
satisfactory to Wainwright and its counsel as is customary for such Offering.
Wainwright shall be a third party beneficiary of any representations,
warranties, covenants and closing conditions made by the Company in any Offering
Documents, including representations, warranties, covenants and closing
conditions made to any investor in an Offering.

 

D.           Related Agreements. At the Offering, the Company shall enter into
the following additional agreements:

 

1.           Underwritten Offering. If an Offering is an underwritten Offering,
the Company and Wainwright shall enter into a customary underwriting agreement
in form and substance satisfactory to Wainwright and its counsel.

 

2.           Best Efforts Offering. If an Offering is on a best efforts basis,
the sale of Securities to the investors in the Offering will be evidenced by a
purchase agreement (“Purchase Agreement”) between the Company and such investors
in a form reasonably satisfactory to the Company and Wainwright. Prior to the
signing of any Purchase Agreement, officers of the Company with responsibility
for financial affairs will be available to answer inquiries from prospective
investors.

 

3.           Escrow and Settlement. In respect of the Offering, the Company and
Wainwright shall enter into an escrow agreement with a third party escrow agent,
which may also be Wainwright’s clearing agent, pursuant to which Wainwright’s
compensation and expenses shall be paid from the gross proceeds of the
Securities sold. If the Offering is settled in whole or in part via delivery
versus payment (“DVP”), Wainwright shall arrange for its clearing agent to
provide the funds to facilitate such settlement. The Company shall bear the cost
of the escrow agent and shall reimburse Wainwright for the actual out of pocket
cost of such clearing agent settlement and financing, if any.

 



 3 

 

 

4.           FINRA Amendments. Notwithstanding anything herein to the contrary,
in the event that Wainwright determines that any of the terms provided for
hereunder shall not comply with a FINRA rule, including but not limited to FINRA
Rule 5110, then the Company shall agree to amend this Agreement (or include such
revisions in the final underwriting) in writing upon the request of Wainwright
to comply with any such rules; provided that any such amendments shall not
provide for terms that are less favorable to the Company.

 

E.           Confidentiality. In the event of the consummation or public
announcement of any Offering, Wainwright shall have the right to disclose its
participation in such Offering, including, without limitation, the Offering at
its cost of “tombstone” advertisements in financial and other newspapers and
journals.

 

F.           Indemnity.

 

1.           In connection with the Company’s engagement of Wainwright as
Offering agent, the Company hereby agrees to indemnify and hold harmless
Wainwright and its affiliates, and the respective controlling persons,
directors, officers, members, shareholders, agents and employees of any of the
foregoing (collectively the “Indemnified Persons”),from and against any and all
claims, actions, suits, proceedings (including those of shareholders), damages,
liabilities and expenses incurred by any of them (including the reasonable fees
and expenses of counsel), as incurred, (collectively a “Claim”),that are (A)
related to or arise out of (i) any actions taken or omitted to be taken
(including any untrue statements made or any statements omitted to be made) by
the Company, or (ii) any actions taken or omitted to be taken by any Indemnified
Person in connection with the Company’s engagement of Wainwright, or (B)
otherwise relate to or arise out of Wainwright’s activities on the Company’s
behalf under Wainwright’s engagement, and the Company shall reimburse any
Indemnified Person for all expenses (including the reasonable fees and expenses
of counsel) as incurred by such Indemnified Person in connection with
investigating, preparing or defending any such claim, action, suit or
proceeding, whether or not in connection with pending or threatened litigation
in which any Indemnified Person is a party. The Company will not, however, be
responsible for any Claim that is finally judicially determined to have resulted
from the gross negligence or willful misconduct of any person seeking
indemnification for such Claim. The Company further agrees that no Indemnified
Person shall have any liability to the Company for or in connection with the
Company’s engagement of Wainwright except for any Claim incurred by the Company
as a result of such Indemnified Person’s gross negligence or willful misconduct.

 

2.           The Company further agrees that it will not, without the prior
written consent of Wainwright, settle, compromise or consent to the entry of any
judgment in any pending or threatened Claim in respect of which indemnification
may be sought hereunder (whether or not any Indemnified Person is an actual or
potential party to such Claim), unless such settlement, compromise or consent
includes an unconditional, irrevocable release of each Indemnified Person from
any and all liability arising out of such Claim.

 



 4 

 

 

3.           Promptly upon receipt by an Indemnified Person of notice of any
complaint or the assertion or institution of any Claim with respect to which
indemnification is being sought hereunder, such Indemnified Person shall notify
the Company in writing of such complaint or of such assertion or institution but
failure to so notify the Company shall not relieve the Company from any
obligation it may have hereunder, except and only to the extent such failure
results in the forfeiture by the Company of substantial rights and defenses. If
the Company so elects or is requested by such Indemnified Person, the Company
will assume the defense of such Claim, including the employment of counsel
reasonably satisfactory to such Indemnified Person and the payment of the fees
and expenses of such counsel. In the event, however, that legal counsel to such
Indemnified Person reasonably determines that having common counsel would
present such counsel with a conflict of interest or if the defendant in, or
target of, any such Claim, includes an Indemnified Person and the Company, and
legal counsel to such Indemnified Person reasonably concludes that there may be
legal defenses available to it or other Indemnified Persons different from or in
addition to those available to the Company, then such Indemnified Person may
employ its own separate counsel to represent or defend him, her or it in any
such Claim and the Company shall pay the reasonable fees and expenses of such
counsel. Notwithstanding anything herein to the contrary, if the Company fails
timely or diligently to defend, contest, or otherwise protect against any Claim,
the relevant Indemnified Party shall have the right, but not the obligation, to
defend, contest, compromise, settle, assert crossclaims, or counterclaims or
otherwise protect against the same, and shall be fully indemnified by the
Company therefor, including without limitation, for the reasonable fees and
expenses of its counsel and all amounts paid as a result of such Claim or the
compromise or settlement thereof. In addition, with respect to any Claim in
which the Company assumes the defense, the Indemnified Person shall have the
right to participate in such Claim and to retain his, her or its own counsel
therefor at his, her or its own expense.

 

4.           The Company agrees that if any indemnity sought by an Indemnified
Person hereunder is held by a court to be unavailable for any reason then
(whether or not Wainwright is the Indemnified Person), the Company and
Wainwright shall contribute to the Claim for which such indemnity is held
unavailable in such proportion as is appropriate to reflect the relative
benefits to the Company, on the one hand, and Wainwright on the other, in
connection with Wainwright’s engagement referred to above, subject to the
limitation that in no event shall the amount of Wainwright’s contribution to
such Claim exceed the amount of fees actually received by Wainwright from the
Company pursuant to Wainwright’s engagement. The Company hereby agrees that the
relative benefits to the Company, on the one hand, and Wainwright on the other,
with respect to Wainwright’s engagement shall be deemed to be in the same
proportion as (a) the total value paid or proposed to be paid or received by the
Company pursuant to the applicable Offering (whether or not consummated) for
which Wainwright is engaged to render services bears to (b) the fee paid or
proposed to be paid to Wainwright in connection with such engagement.

 

5.           The Company’s indemnity, reimbursement and contribution obligations
under this Agreement (a) shall be in addition to, and shall in no way limit or
otherwise adversely affect any rights that any Indemnified Party may have at law
or at equity and (b) shall be effective whether or not the Company is at fault
in any way.

 

G.           Limitation of Engagement to the Company. The Company acknowledges
that Wainwright has been retained only by the Company, that Wainwright is
providing services hereunder as an independent contractor (and not in any
fiduciary or agency capacity) and that the Company’s engagement of Wainwright is
not deemed to be on behalf of, and is not intended to confer rights upon, any
shareholder, owner or partner of the Company or any other person not a party
hereto as against Wainwright or any of its affiliates, or any of its or their
respective officers, directors, controlling persons (within the meaning of
Section 15 of the Securities Act or Section 20 of the Securities Exchange Act of
1934, as amended (the “Exchange Act”)), employees or agents. Unless otherwise
expressly agreed in writing by Wainwright, no one other than the Company is
authorized to rely upon this Agreement or any other statements or conduct of
Wainwright, and no one other than the Company is intended to be a beneficiary of
this Agreement. The Company acknowledges that any recommendation or advice,
written or oral, given by Wainwright to the Company in connection with
Wainwright’s engagement is intended solely for the benefit and use of the
Company’s management and directors in considering a possible Offering, and any
such recommendation or advice is not on behalf of, and shall not confer any
rights or remedies upon, any other person or be used or relied upon for any
other purpose. Wainwright shall not have the authority to make any commitment
binding on the Company. The Company, in its sole discretion, shall have the
right to reject any investor introduced to it by Wainwright.

 



 5 

 

 

H.           Limitation of Wainwright’s Liability to the Company. Wainwright and
the Company further agree that neither Wainwright nor any of its affiliates or
any of its their respective officers, directors, controlling persons (within the
meaning of Section 15 of the Securities Act or Section 20 of the Exchange Act),
employees or agents shall have any liability to the Company, its security
holders or creditors, or any person asserting claims on behalf of or in the
right of the Company (whether direct or indirect, in contract, tort, for an act
of negligence or otherwise) for any losses, fees, damages, liabilities, costs,
expenses or equitable relief arising out of or relating to this Agreement or the
services rendered hereunder, except for losses, fees, damages, liabilities,
costs or expenses that arise out of or are based on any action of or failure to
act by Wainwright and that are finally judicially determined to have resulted
solely from the gross negligence or willful misconduct of Wainwright.

 

I.            Governing Law. This Agreement shall be governed by and construed
in accordance with the laws of the State of New York applicable to agreements
made and to be fully performed therein. Any disputes that arise under this
Agreement, even after the termination of this Agreement, will be heard only in
the state or federal courts located in the City of New York, State of New York.
The parties hereto expressly agree to submit themselves to the jurisdiction of
the foregoing courts in the City of New York, State of New York. The parties
hereto expressly waive any rights they may have to contest the jurisdiction,
venue or authority of any court sitting in the City and State of New York. In
the event of the bringing of any action, or suit by a party hereto against the
other party hereto, arising out of or relating to this Agreement, the party in
whose favor the final judgment or award shall be entered shall be entitled to
have and recover from the other party the costs and expenses incurred in
connection therewith, including its reasonable attorneys’ fees. Any rights to
trial by jury with respect to any such action, proceeding or suit are hereby
waived by Wainwright and the Company.

 

J.            Notices. All notices hereunder will be in writing and sent by
certified mail, hand delivery, overnight delivery or fax, if sent to Wainwright,
to H. C. Wainwright & Co. LLC, at the address set forth on the first page
hereof, e-mail: notices@hcwco.com, Attention: Head of Investment Banking, and if
sent to the Company, to the address set forth on the first page hereof, fax
number______________ Attention: Chief Executive Officer. Notices sent by
certified mail shall be deemed received five days thereafter, notices sent by
hand delivery or overnight delivery shall be deemed received on the date of the
relevant written record of receipt, and notices delivered by fax shall be deemed
received as of the date and time printed thereon by the fax machine.

 

K.           Conflicts. The Company acknowledges that Wainwright and its
affiliates may have and may continue to have investment banking and other
relationships with parties other than the Company pursuant to which Wainwright
may acquire information of interest to the Company. Wainwright shall have no
obligation to disclose such information to the Company or to use such
information in connection with any contemplated transaction.

 

L.           Anti-Money Laundering. To help the United States government fight
the funding of terrorism and money laundering, the federal laws of the United
States requires all financial institutions to obtain, verify and record
information that identifies each person with whom they do business. This means
we must ask you for certain identifying information, including a
government-issued identification number (e.g., a U.S. taxpayer identification
number) and such other information or documents that we consider appropriate to
verify your identity, such as certified articles of incorporation, a
government-issued business license, a partnership agreement or a trust
instrument.

 

M.          Miscellaneous. The Company represents and warrants that it has all
requisite power and authority to enter into and carry out the terms and
provisions of this Agreement and the execution, delivery and performance of this
Agreement does not breach or conflict with any agreement, document or instrument
to which it is a party or bound. This Agreement shall not be modified or amended
except in writing signed by Wainwright and the Company. This Agreement shall be
binding upon and inure to the benefit of both Wainwright and the Company and
their respective assigns, successors, and legal representatives. This Agreement
constitutes the entire agreement of Wainwright and the Company with respect to
this Offering and supersedes any prior agreements with respect to the subject
matter hereof. If any provision of this Agreement is determined to be invalid or
unenforceable in any respect, such determination will not affect such provision
in any other respect, and the remainder of the Agreement shall remain in full
force and effect. This Agreement may be executed in counterparts (including
facsimile counterparts), each of which shall be deemed an original but all of
which together shall constitute one and the same instrument.

 

*********************

 



 6 

 

 

In acknowledgment that the foregoing correctly sets forth the understanding
reached by Wainwright and the Company, please sign in the space provided below,
whereupon this letter shall constitute a binding Agreement as of the date
indicated above.

 



  Very truly yours,       H.C. WAINWRIGHT & CO., LLC       By /s/ Edward D.
Silvera     Name: Edward D. Silvera     Title: COO

 

Accepted and Agreed:

 

DELMAR PHARMACEUTICALS, INC.

 



By /s/ Jeffrey A Bacha            Name: Jeffrey A Bacha     Title: Chairman &
CEO  

 



 7 

 

 

Schedule A

Company Investors

 

 

 

 

 

 

 

 

430 Park Avenue | New York, New York 10022 | 212.356.0500 | www.hcwco.com
Member: FINRA/SIPC

 

 

 

 



 

 

 

